                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORIB CAROLINA
                                WESTERN DMSION
                                 No. 5:20-CV-158-D


BILLY RUSSELL LAND,                 )
                                    )
                     Plaintiff,     )
                                    )
              v.                    )                     ORDER
                                    )
RACHEAL POIB, et al.,               )
                                    )
                    Defendants.     )


       For the reasons stated in the memorandum in support of each defendant's motion to dismiss

[D.E. 19, 25, 31, 34], the court GRANTS each defendant's motion to dismiss [D.E. 18, 24, 30, 33]

and DISMISSES WITHOUT PREruDICE plaintiff's pm se complaint.

       SO ORDERED. This 2..S' day ofNovember 2020.




                                                       isc.DEVERID
                                                       United States District Judge




           Case 5:20-cv-00158-D Document 36 Filed 11/25/20 Page 1 of 1
